DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification, for example on page 1, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figure 3 contains a panel above panel 3A labeled “PI control” not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it states “anti-CD73 agent labeled cells have reduced CD73 cell surface expression levels and/or reduced CD73 enzymatic activity levels”. The term “reduced” is a relative term which renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of this term, the limitations “CD73 cell surface expression levels” and “CD73 enzymatic activity levels” are also rendered indefinite. For the purpose of compact prosecution, this claim will be interpreted as “wherein the anti-CD73 agent labeled cells have reduced CD73 cell surface expression levels and/or reduced CD73 enzymatic activity levels in comparison to unlabeled cells”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-18 recite a method utilizing a cell mixture comprising FAPs wherein the cell mixture is derived from iPSCs. Since the cell mixture is derived from iPSCs and the cell mixture comprises FAPs, it is understood that the FAPs in the cell mixture are derived from iPSCs. To this end, the specification also confirms that “the cell mixture is derived from induced pluripotent stem cells (iPSCs)” on page 5, line 24. However, the specification lacks written description for obtaining or deriving FAPs from iPSCs.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
On page 5 of the specification, applicant merely state that “the cell mixture comprising FAPs (e.g., obtained from a biopsy or iPSCs)” and “the cell mixture is derived from induced pluripotent stem cells (iPSCs)” however, provide no description of how FAPs may be derived and/or obtained from iPSCs. A skilled artisan appreciates the potential of iPSCs as a means for therapeutics and tissue engineering however recognizes the need for proper differentiation protocols for deriving a cell type from iPSCs. Costela et al (iPSCs: A powerful tool for skeletal muscle tissue engineering. J Cell Mol Med, Volume 23, April 2019, hereinafter Costela) provides an in depth review of the state of iPSC in skeletal muscle therapeutics and summarizes the studies till date that report iPSC differentiation protocols, each of which is differentiating iPSCs into muscles cells (Table 1). Ritso et al (Emerging skeletal muscle stromal cell diversity: Functional divergence in fibro/adipogenic progenitor and mural cell populations. Exp Cell Res, Volume 410, November 2021, hereinafter Ritso) reviews the role of FAPs in muscle regeneration and note regarding the use of iPSCs that “We look forward to publication of robust protocols for human iPSC-derived MuSC, pericyte and FAP production” (page 8, left column, para 1, line 5) indicating the lack of such protocols in the field. A skilled artisan is not aware of protocols for iPSC-derived FAPs in the prior art and owing to the lack of description regarding obtaining/deriving FAPs from iPSCs within the instant specification, it is not clear that the inventors had full possession of the invention at the time of filing.

Scope of Enablement
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method utilizing a cell mixture comprising FAPs that is dissociated from a tissue sample, does not reasonably provide enablement for a method utilizing a cell mixture comprising FAPs that is derived from iPSCs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: the breadth of the claims, the nature of the invention, the state of the prior art,  the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass a method of preparing FAPs from a cell mixture comprising of FAPs derived from iPSCs. The instant claims do not require any specific steps for deriving the cell mixture comprising of FAPs from iPSCs. Consequently, the breadth of the claims is broad.
(B) The invention is in the field of preparing and using FAPs for treatment of skeletal muscle disorder. The nature of the invention primarily relates to preparing FAPs from dissociated tissue samples however the applicants claims FAPs maybe prepared from iPSCs. 
(C)-(E) With respect to the state of the prior art, and predictability of the art, FAPS are recently discovered stem cell residents of skeletal muscle tissue first reported in 2010 (Uezumi et al, Mesenchymal progenitors distinct from satellite cells contribute to ectopic fat cell formation in skeletal muscle. Nature Cell Biology, Volume 12, February 2010, here in after Uezumi 2010). Since then FAPs have been extensively studied to explore their role in muscle homeostasis, injury and recovery (Theret et al, Evolving Roles of Muscle-Resident Fibro-Adipogenic Progenitors in Health, Regeneration, Neuromuscular Disorders, and Aging. Frontiers in Phys, Volume 12, April 2021, here in after Theret). Prior art reporting preparation of FAPs from dissociated skeletal muscles have been reported, for example in Uezumi 2010, however no report of deriving FAPs from iPSCs are available. As stated above in ¶8, Costela reviews the literature reporting use of iPSCs in skeletal muscle regeneration and discloses only methods of deriving muscle cells from iPSCs, not a single method for deriving FAPS from iPSC. Ritso highlights that lack of robust protocols for human iPSC-derived FAPS. Therefore, owing to the lack of any reports of deriving FAPS from iPSCS, preparation of FAPs from cells derived from iPSCs is an art with high degree of unpredictability.
(F)-(G) The applicants have provided working examples directed to deriving cell mixture comprising FAPs from human skeletal muscle (example 1) however the applicants have not provided any working example for deriving cell mixture comprising FAPs from iPSCs. On page 5 of the specification, applicant state that “the cell mixture comprising FAPs (e.g., obtained from a biopsy or iPSCs)” and “the cell mixture is derived from induced pluripotent stem cells (iPSCs)” however, provide no description of how FAPs may be derived and/or obtained from iPSCs. The specification merely reiterates the language found within the claim without any additional enabling guidance.
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the broad breadth of the claims, the state of the prior art and its high unpredictability, and the lack of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-18, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-18 would not be enabled by the written disclosure for a cell mixture comprising FAPs derived from iPSCs.  Therefore, claims 1-18 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to derive a cell mixture comprising FAPS derived from iPSC to use in the claimed method for preparing FAPs.

Enablement
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: the breadth of the claims, the nature of the invention, the state of the prior art,  the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass a method of treating any muscle disorder in any animal in need thereof comprising administering an effective amount of the preparation of FAPs. Gaspar et al (Classification of Skeletal Muscle Diseases. Chapter & In: Myopathogy: A Practical Clinico-pathological Approach to Skeletal Muscle Biopsies, Publisher Springer, ISBN 978-981-13-1461-2, September 2018) present 8 broad clinicopathological categories for skeletal muscle disorders (page 99) and list numerous pathologies classified under each of these categories (page 100-102). For several of these categories of muscle disorders they state that these categories encompass a heterogenous groups of disorders with generally one or few common symptom. For example, for muscular dystrophy, they state that it is “a heterogeneous group of genetic disorders that have in common progressive irreversible loss of muscle fibers resulting from repetitive cycles of degeneration, necrosis, regeneration, and eventually fibrosis and fat replacement” (page 100, para 1). Therefore, the term “muscle disorder” is a broad generic term. With regards, to the term “animal”, it is understood to include any specie in kingdom animalia which currently includes at least one million species. Furthermore, the claim is not limited by any administration site, method, or formulation as long as the preparation includes FAPs. Consequently, the breadth of the claims is expansive. 
(B) The invention is in the field of using muscle-derived non-myogenic progenitors as an administrable therapeutic for muscle disorders. 
(C)-(E) With respect to the state of the prior art, and predictability of the art, Theret et al (Evolving Roles of Muscle-Resident Fibro-Adipogenic Progenitors in Health, Regeneration, Neuromuscular Disorders, and Aging. Frontiers in Phys, Volume 12, April 2021) provide an in depth review of current understanding of identifying FAPs and their role in muscle homeostatic integrity, regeneration, repair and aging. First and foremost, Theret highlights that it is the myogenic muscle-stem cells (MuSC) that are required for the regeneration and repair of skeletal muscles (See section “MUSCLE GROWTH, LONG-TERM MAINTENANCE, AND REGENERATION REQUIRE UNIPOTENT MUSCLE STEM CELLS”). However, they note that’s unlike in cases of acute injury, chronic muscle pathologies cause exhaustion, dysregulation and depletion of these MuSCs resulting in impaired muscle regeneration (page 3, para 2). Here they indicate that “how pathology-driven satellite cell depletion could affect the pool of stromal cells (e.g., FAPs) is unknown, and therefore, further research is needed to address this question”. They then summarize the current understanding of role of FAPs in muscle integrity in normal conditions and muscle regeneration under injury especially pointing out the critical role of FAPs as immunomodulators to support MuSCs  (See section “The Supportive Role of Muscle-Resident Fibro-Adipogenic Progenitors on Myogenesis”). However, despite this supportive function, Theret also notes contrary to their supportive role, under chronic conditions FAPs can be over activated resulting in fibrous-fatty infiltration in the muscle impeding regeneration (page 5, para 2). Furthermore, they note that the cellular and molecular response of FAPs differs between various models of injury (page 13, left column, para 3), thus indicating their use as a potential therapeutic cannot be applied uniformly across all muscle disorders.  Overall, it is clear that extensive research is required to fully explore the role of FAPs in muscle disorders to truly explore their therapeutic potential if any. It is critical to note that nearly all of the studies related to administration of FAPs or FAP-derived cells/ agents as a potential therapeutic referenced in this literature review are directed to their use in animal models of injury wherein the animals are lab mice or rats. Till date, there is no report of administering any FAPs into humans or any other non-lab animal for any purpose. Therefore, using muscle-derived non-myogenic progenitors as a administrable therapeutic for muscle disorders is an art with very high degree of unpredictability. 
(F)-(G) The applicants have not provided even a single working example directed to use of muscle-derived non-myogenic progenitors as therapeutic administered at any site, by any method, or in any formulation for even a single muscle disorder in even a single animal . The amount of guidance provided by the applicant is insufficient. In the specification, the applicants contemplate “Certain Methods of treatment and muscle disorders” on page 17-20 and “Administration” strategies on pages 20-24. Herein they contemplate therapeutic methods that may include administration of FAPs or FAP-derived cells or exosome along with other therapeutic agents to animals wherein the animal may be a (mammal, e.g. human on page 18, line 14-15) and the muscle disorder may be a type of muscular dystrophy (page 18, line 15). Additionally, they list embodiments in which the muscle disorder could be one from a long list resulting from “injury or overuse, such as sprains or strains, cramps or tendinitis; a genetic disorder, such as muscular dystrophy, cancer, inflammation, such as myositis, diseases of nerves that affect muscles, infections and certain medicines” (page 18, lines 25-27). However, as noted above, the art does not teach the use of FAPs as a therapeutic for any muscle disorder since their role still remains far from clear. Hence, mere prophetic disclosure such as in the instant specification is insufficient to practice the claimed invention. 
Regarding administration, the applicants again list a variety of administration methods on page 20 and propose co-administration of FAPs with other molecules ranging from cytokines to trophic factors to anti-apoptotic factors. Regarding dosing, applicants note that 3x107 cells or 40,000 cells could be used and that “precise determination of what would be considered an effective dose may be based on factors individual to each patient, including their size, age, disease or injury, size damage, amount of time since the damage occurred and factors associated with the mode of delivery” (page 21, lines 12-15) however provide no guidance regarding how to utilize the various determining factors listed (i.e. size, age etc.) in order to determine an effective dose. They list a variety of auxiliary agents and potential formulations (page 21, para 3 to page 24, para 2). They also indicate that toxicity studies still need to be performed for any therapeutic formulation used (page 21, para 3). Since, a composition that includes FAPs has not been administered to any animal but mice or rats, mere listing of doses and potential formulation without evidence for their safety and efficacy as a therapeutic is insufficient disclosure. It should be noted that studies injecting FAPs or FAP-derived cells in mice are not truly for therapeutic purposes since toxicity was never evaluated. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the expansive breadth of the claims, the state of the prior art and its very high level of unpredictability, and the lack of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claim 20, in view of the applicant’s entire disclosure, and considering the In re Wright, and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claim 20 would not be enabled by the written disclosure for use of FAPs as a therapeutic administrated at any potential site, by any potential method, or in any potential formulation for all muscle disorder in all animal.  Therefore, claim 20 is rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use FAPs to treat any muscle disorder in any animal using any administration methodology.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In view of the MPEP § 2106, claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance: A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Claim Interpretation: With respect to claim 19 applicant' s invention is interpreted as comprising CD73-positive cells identified as Fibroadipogenic progenitors (FAPs) isolated from a tissue sample such as skeletal muscle tissue. The claim comprises a process limitation such that the product of a preparation of FAPs is produced by the method of claim 1. However, this process limitation does not structurally modify the product of claim 19. Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance:
1) Statutory Subject Matter: Claim 19 is directed to a preparation that includes CD73-positive cells, which is a product. Therefore, claim 19 is directed to statutory subject matter. 
2A) Judicial Exception
(i) Does the claim recite a judicial exception? Claim 19 recite a judicial exception because CD73-positive cells are nature-based products. According to MPEP 2106.04(b) (II), “When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).” Further, it states that “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” The naturally occurring counterpart of the isolated CD73-positive cells of claim 19 are CD73-positive cells found throughout a mammal’s body for example mesenchymal stem cells located in different tissues in vivo or fibroadipogenic cells (FAPs) located in muscle tissues. The product of claim 19 retains phenotypic characteristics, including structural and functional characteristics, of their naturally occurring counterparts at least in terms of expression of cell surface markers and ability to differentiate into specific lineages such as fibroblasts and adipocytes. Therefore, the product of claim 19 is not markedly different from its naturally-occurring counterpart.
(ii) Does the claim recite additional elements that integrate the judicial exception into a practical application? Claim 19 does not recite additional elements that integrate the judicial exception into a practical application because the claim is directed to the nature-based product itself without any additional limitation.
2B) Significantly More: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited, thus the claim in limited to a nature-based product only.   
Summary: On balance the relevant factors weigh against eligibility and claim 19 does not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 8, 11, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downey et al (Prospective heterotopic ossification progenitors in adult human skeletal muscle. Bone, Volume 71, November 2014, hereinafter Downey) as evidenced by Uezumi et al (Cell-Surface Protein Profiling Identifies Distinctive Markers of Progenitor Cells in Human Skeletal Muscle. Stem Cell Reports, Volume 7, August 2016, hereinafter Uezumi 2016).
Regarding claims 1, 2, 4, 6, 7, 8, 18 and 19, Downey teaches a method of separating CD73-positive cells from cells (Materials and methods: Cell isolation and culture) obtained from dissociated human skeletal muscle tissue biopsy (Materials and methods: Human tissue) which comprises of human FAPs by contacting them with a fluorescently-tagged anti-CD73 antibody (Methods: Fluorescent activated cell sorting, Figure 2A shows APC-CD73). Separation was performed via FACS (Methods: Fluorescent activated cell sorting). The separated cells were further cultured under culturing conditions that result in differentiation into osteocytes, chondrocytes or  adipocytes (Methods: Differentiation protocols). Downey labels these cells as human muscle resident MSCs (hmrMSCs) and not FAPs however they note that their hmrMSCs are non-myogenic progenitors (abstract, last line) capable of differentiation into multiple lineages such as adipocytes, chondrocytes and osteocytes. The hmrMSCs of Downey appear to be the same as the FAPs of the claimed invention as evidenced by Uezumi 2016. Uezumi 2016 states that “Skeletal muscle contains two distinct stem/progenitor populations. One is the satellite cell, which acts as a muscle stem cell, and the other is the mesenchymal progenitor, which contributes to muscle pathogeneses such as fat infiltration and fibrosis” (abstract, line 1). Thus, the non-myogenic adipogenic hmrMSCs of Downey are not satellite cells but mesenchymal progenitors capable of fat infiltration and fibrosis, same as FAPs. Since the claimed method is anticipated by Downey’s method and the cells produced by Downey are phenotypical similar to the cells produced by the claimed method (both are CD73 positive, non-myogenic, multi-lineage potential, skeletal muscle-derived), the cells prepared by Downey’s method are structurally and functionally identical to preparation of FAPs produced by claim 1.
Regarding claim 11, Downey teaches CD105 as an additional positive selection stain (Figure 2A) that labels FAPs as evidenced by Uezumi 2016 (Figure S3).
Regarding claims 13-16, Downey teaches using CD31, CD34 and CD90 as negative selection markers (Figure 2A) and separating cells marked by negative selection markers via FACS (Figure 2A). CD 31 has affinity for endothelial lineage cells, CD34 has affinity for hematopoietic lineage cells and CD90 has affinity for stem cells. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Uezumi et al (Mesenchymal progenitors distinct from satellite cells contribute to ectopic fat cell formation in skeletal muscle. Nature Cell Biology, Volume 12, February 2010, hereinafter Uezumi 2010). 
Regarding claims 3 and 5, Downey teaches the method of claim 1 (see 102 rejection above) wherein the dissociated cell mixture is cultured for one passage prior to contacting with CD73 antibody. Downey does not teach contacting the cell mixture with CD73 antibody within 12 hours after dissociation or wherein the cell mixture is not cultured. Uezumi 2010 teaches a method of isolating FAPS in which the cell mixture is not cultured before staining, staining with antibodies is performed right after (i.e. less than 12 hours) dissociating cells from skeletal muscle tissue and separating labeled cells using FACS (Methods: Cell preparation and FACS). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of Uezumi 2010 in the method of Downey to isolate CD73-positive cells from freshly isolated i.e. not cultured cells by contacting them with CD73 antibody right after dissociation to yield a predictable result of isolating CD73-positive cells in an expedited manner thus improving the method of Downey. 
Regarding claims 13 and 17, Downey teaches the use of CD31 as an endothelial marker and CD34 as a hematopoietic marker page 166, right column, para 3). Downey uses these markers as negative selection markers and separates the cells labeled with these markers from the final preparation (Figure 2A). Downey does not teach the use of CD45 as a negative selection marker. Instead of CD34, Uezumi 2010 teaches CD45 as a hematopoietic marker (page 143, right column, last para) that they use as a negative selection marker in their method for sorting FAPS. Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CD34 of Downey with CD45 of Uezumi 2010 to obtain a predictable result of negatively selection and separating hematopoetic cells from the cell mixture. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Downey as evidenced by Terp et al (Anti-Human CD73 Monoclonal Antibody Inhibits Metastasis Formation in Human Breast Cancer by Inducing Clustering and Internalization of CD73 Expressed on the Surface of Cancer Cells. J Immuno, Volume 191, 2013, hereinafter Terp) and Barnhart et al (Abstract 1476: A therapeutic antibody that inhibits CD73 activity by dual mechanisms. Cancer Research, Volume 76, July 2016, hereinafter Barnhart).
Regarding claim 9, in view of 112b issues noted above, Downey teaches the method of claim 1 (see 102 rejection above). Downey does not explicitly disclose if “anti-CD73 agent labeled cells have reduced CD73 cell surface expression levels and/or reduced CD73 enzymatic activity levels in comparison to unlabeled cells”. However, this limitation is implicit to Downey’s method as evidenced by Terp and Barnhart which show that binding of anti-CD73 antibody to CD73 (as in Downey’s method) results in CD73 internalization thus reducing CD73 cell surface expression and enzymatic activity (which requires CD73 to interact with extracellular ATP). Terp discloses that anti-CD73 antibody results in “clustering and internalization of CD73” (abstract, line 5) in vitro thus resulting in reduced cell surface expression levels. Barnhart discloses that their “anti-human CD73 antibody that suppresses CD73 by two mechanisms: 1. direct inhibition of enzymatic activity upon binding to CD73 and 2. rapid, near-complete internalization of the enzyme” in multiple tumor cell lines both in vitro and in vivo. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Downey.
 Regarding claim 10, Downey teaches CD105 in addition to CD73 in its method. Downey does not teach a method in which “the cell mixture is not contacted with an additional positive co-staining selection agent”. However, a skilled artisan recognizes that omission of an element and its function is obvious if the function of the element is not desired or required, especially if omission of the element would result in an obvious expedience (See MPEP 2144.04 (II)). Downey notes that both CD73 and CD105 are markers for the same cell type i.e. mesenchymal cells (page 166, right column, para 3). Therefore, it will be obvious to a person skilled in the art to omit CD105 or any additional selection agents from the method of Downey to achieve expediency. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of Uezumi 2016.
Regarding claim 11 and 12, Downey teaches CD105 as an additional positive selection staining agent. Downey does not teach additional FAP markers such as PDGFRα, CD201 or CD15. Uezumi 2016 teaches PDGFRα and CD201 as FAP specific marker and CD105 as capable of labeling FAPs (Figure1 and S3). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CD105 of Downey with PDGFRα or CD201 of Uezumi 2016 to obtain a predictable result of positive selection and separating FAP cells from the cell mixture. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632